United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Pine Grove, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1867
Issued: June 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 24, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated May 27, 2008 terminating her compensation benefits
effective that date. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of this claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s medical
and compensation benefits effective May 27, 2008.
FACTUAL HISTORY
On March 20, 2006 appellant, then a 52-year-old full-time rural carrier, filed a traumatic
injury claim alleging that on that date she injured her lower back and legs while lifting trays out
of her postal vehicle. The Office accepted the claim for a lumbar strain and paid appropriate
compensation. Appellant stopped work on March 20, 2006 and returned to limited-duty work for

two hours per day on October 16, 2006, which was subsequently increased to four hours per day
on February 20, 2007.
On November 9, 2006 the Office referred appellant to Dr. Robert F. Draper, Jr., a Boardcertified orthopedic surgeon, for a second opinion. In a report dated November 28, 2006,
Dr. Draper reported that a magnetic resonance imaging (MRI) scan revealed a L4-5 degenerative
bulging disc. A physical examination revealed a normal gait and stand and no pain on palpation
and percussion of the midline spine. Range of motion for the lumbar spine is 70 degrees flexion
and 30 degrees extension. Dr. Draper diagnosed lumbosacral strain and preexisting lumbar
degenerative disc disease with L5-S1 mild central canal stenosis. He opined that appellant’s
lumbosacral strain had resolved and there had been no aggravation of her preexisting condition.
In concluding, Dr. Draper concluded that appellant was capable of working 8 to 10 hours in her
modified carrier position. He indicated that appellant was capable of lifting up to 70 pounds.
On December 8, 2006 Dr. Robert Scalia, a treating Board-certified internist, noted his
disagreement with Dr. Draper’s report and findings. He opined that appellant was restricted to
lifting no more than 10 pounds and that her work injury permanently aggravated her preexisting
arthritis.
A functional capacity evaluation (FCE) was performed on May 23, 2007 by
Katy Heckman. A June 4, 2007 FCE report indicated that appellant was capable of performing
sedentary to light-duty work. Ms. Heckman noted that appellant “was cooperative with testing
and was consistent with performance.” She stated that the testing had been stopped due to
appellant’s “reports of back pain and muscle tightness. Prior to stopping testing, Ms. Heckman
stated that “the major activities were completed to give comments and recommendations as it
pertains to her job” at the employing establishment. Under comments, Ms. Heckman noted
appellant’s performance was consistent and cooperative and that the “[s]ubjective input match
objective data.”
On February 13, 2008 the Office referred appellant along with a statement of accepted
facts, a list of questions and the medical record to Dr. John F. Perry, a Board-certified orthopedic
surgeon, to resolve the conflict in medical opinion as to whether appellant had any residuals of
her employment-related injury.
On March 10, 2008 Dr. Perry diagnosed spinal stenosis, degenerative lumbar disc disease
and degenerative arthritis and inconsistent presentation. A physical examination revealed
tenderness in the lumbar paravertebral areas with a positive pinch test, a positive right straight
leg raised test, and a normal motor examination. Range of motion included 40 degrees lumbar
flexion, 15 degrees lumbar tension and 20 degrees bilateral lumbar lateral rotation. Dr. Perry
noted that appellant’s physical examination revealed a number of inconsistencies. He noted the
FCE performed on May 23, 20007 were not valid or reliable because the report stated, “clear
inconsistencies noted between subjective input and objective data.” Dr. Perry related that
appellant’s examination “had a number of inconsistencies” such as a 25-degree bilateral straight
leg raise test “and yet she was able to sit straight up after the test was done.” Another
inconsistency according to him was the positive pinch test which he stated was a nonorthopedic
finding. Dr. Perry also found no lumbar spine post-traumatic evidence based upon an MRI scan
although the scan did show a small L4-5 protrusion and degenerative bulging. Next, he noted

2

“[t]here may have been some type of sprain/strain, but on today’s evaluation I cannot identify
any remnants of that.” The inconsistencies on examination included a positive paravertebral area
pinch test and the fact that appellant was able to sit straight up after the straight leg testing.
These inconsistencies implicated a nonorthopedic source of appellant’s symptoms according to
Dr. Perry, who also noted that “[t]he lumbar spine examination was so inconsistent that [he]
could not state that there is a continuing problem based on orthopedic conditions. In concluding,
Dr. Perry opined that appellant was capable of performing her duties as a rural carrier with
respect to the work injury, but that her underlying arthritic condition would preclude her from
performing those duties. Lastly, he stated that “[i]f she had a sprain/strain, there is no evidence
of any structural damage based on that injury” and opined that appellant had no continuing
residuals or disability due to her accepted employment injury.
On April 22, 2008 the Office proposed to terminate appellant’s compensation benefits. It
determined that, based on Dr. Perry’s report, appellant’s injury-related disability had ceased.
Appellant was afforded 30 days within which to submit any additional evidence.
In a letter dated April 28, 2008, appellant noted her disagreement with the Office’s notice
of proposed termination. She noted that Dr. Perry inaccurately summarized the FCE findings as
it had not stated the results of the test were invalid due to inconsistencies and performance.
Appellant also contended that the employment injury had permanently aggravated her
preexisting condition as she had no work restrictions or problems prior to the injury.
By decision dated May 27, 2008, the Office finalized the termination of appellant’s
compensation benefits effective that date. It found that the weight of the evidence rested with
the opinion of Dr. Perry, the impartial medical examiner.
LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.1 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.2 The Office’s burden of proof in terminating compensation includes
the necessity of furnishing rationalized medical opinion evidence based on a proper factual and
medical background.3
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination.4 It is well established that, when a
1

A.W., 59 ECAB __ (Docket No. 08-306, issued July 1, 2008); Gewin C. Hawkins, 52 ECAB 242 (2001).

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Bernadine P. Taylor, 54 ECAB 342 (2003).

3

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Gewin C. Hawkins, supra note 1.

4

5 U.S.C. § 8123(a). See F.R., 58 ECAB ___ (Docket No. 05-15, issued July 10, 2007); Regina T. Pellecchia, 53
ECAB 155 (2001).

3

case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.5
ANALYSIS
The Office accepted appellant’s claim for lumbar strain. The Board finds the Office met
its burden of proof to establish that appellant had no remaining disability or residuals related to
her accepted injury.
In a report dated November 28, 2006, Dr. Draper, a second opinion Board-certified
physician, concluded that appellant’s lumbosacral strain had resolved and that she was capable of
lifting up to 70 pounds. Dr. Scalia, a treating Board-certified internist, concluded that appellant
was only capable of lifting up to 10 pounds and that her work injury had permanently aggravated
her preexisting arthritis. The Board finds that the Office properly found a conflict of medical
opinion evidence between Drs. Scalia and Draper on the issue of whether appellant continued to
have any employment-related disability, and any associate work restrictions and referred her to
an impartial medical examiner, Dr. Perry, to resolve the conflict.
On March 10, 2008 Dr. Perry conducted a physical examination and review of
appellant’s medical history. He utilized the statement of accepted facts provided by the Office.
Dr. Perry diagnosed spinal stenosis, degenerative lumbar disc disease and degenerative arthritis
and inconsistent presentation. He explained that the minor disc herniation noted on an MRI scan
was not significant or connected to her work injury. Dr. Perry also noted that the physical
examination revealed no remnants of appellant’s accepted strain/sprain. Moreover, he reported
that the inconsistencies seen on appellant’s physical examine implicated a nonorthopedic source
of appellant’s symptoms. In concluding, Dr. Perry opined that appellant was capable of
performing her duties as a rural carrier with respect to the work injury, but that her underlying
arthritic condition would preclude her from performing those duties. He further opined that
appellant did not currently have any residuals from her work injuries as there was no evidence of
any structural damage due to the employment injury. Dr. Perry also explained that appellant’s
continuing condition and disability were produced by her degenerative back condition which had
not been caused or aggravated by her accepted employment injury. The Office relied on
Dr. Perry’s opinion in its May 27, 2008 decision, which found that appellant had no residuals or
continuing disability stemming from her work-related employment injuries and was therefore not
entitled to compensation benefits.
The Board finds that Dr. Perry’s impartial medical opinion establishes that appellant’s
accepted conditions resolved without continuing disability or residuals from her accepted
employment injuries. His opinion is based on a thorough medical examination, a review of the
medical evidence of record in appellant’s case and a thorough discussion of medical tests
performed. Dr. Perry’s opinion is sufficiently probative, rationalized and based upon a proper

5

See J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

factual background. Therefore, the Office properly accorded his opinion special weight,6 and his
report establishes that residuals of appellant’s accepted lumbar strain had resolved.
Appellant contended that she sustained a permanent back injury as she had no work
restrictions prior to her injury, but did following the injury. Thus, she argues that her
employment injury permanently aggravated her preexisting degenerative back condition. The
Board notes that the Office has not accepted any aggravation of her degenerative disc disease,
temporary or permanent. Furthermore, the Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.7 Neither the fact that the condition became apparent during a
period of employment nor the belief that the condition was caused or aggravated by employment
factors or incidents is sufficient to establish causal relationship.8 Causal relationship must be
substantiated by reasoned medical opinion evidence, which is appellant’s responsibility to
submit.9
Accordingly, the Board finds that the Office properly terminated appellant’s
compensation benefits effective May 27, 2008, as the weight of the medical evidence established
that her work-related condition had resolved.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective May 27, 2008 on the grounds that she no longer had any residuals or disability causally
related to her accepted employment-related injury.

6

Darlene R. Kennedy, 57 ECAB 414 (2006).

7

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007).

8

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

9

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007) (to establish entitlement to workers
compensation benefits, a claimant must submit an affirmative opinion on causal relationship from a physician who
supports the opinion with sound medical reasoning).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 27, 2008 is affirmed.
Issued: June 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

